Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 1 of 15




               Exhibit D
                Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 2 of 15
ITd Bennett                                                          Bennett Jones LLP
                                                                     3400 One First Canadian Place, PO Box 130

  Jones                                                              Toronto, Ontario, Canada M5X 1A4
                                                                     Tel: 416.863.1200 Fax:416.863.1716




  Lincoln Caylor
  Partner
  Direct Line: 416.777.6121
  e-mail: eaylorl@bennettjones.com


  Ranjan K. Agarwal
  Partner
  Direct Line: 416.777.6503
  e-mail: agarwalr@bennettjones.com
  Our File No.: 072988.00001

  May 13, 2015


  Ministry of Justice                             The Embassy ofthe Kyrgyz Republic to the
  32 M. Gandi St                                  USA and Canada
  720010 Bishkek                                  2360 Massachusetts Ave, NW
  Kyrgyz Republic                                 Washington, DC 20008

  Ministry of Internal Affairs                    Ministry of Foreign Affairs
  469 Frunze Str.                                 57 Erkindik Boulevard
  720040 Bishkek                                  720040 Bishkek
  Kyrgyz Republic                                 Kyrgyz Republic

  King & Wood Mallesons                           Satarov, Askarov & Partners
  10 Queen Street Place                           Manas Avenue 1010
  London                                          Office 608
  EC4R 1BE                                        Bishkek
  United Kingdom                                  Kyrgyz Republic

  Attention: Andrei Yakovlev                      Attention: Anvar Askarov


  Perley-Robertson, Hill & McDougall LLP/s.r.l.
  Constitution Square
  1400-340 Albert Street
  Ottawa, Ontario
  K1R 0A5
  Canada

  Attention: R. Aaron Rubinoff and John Siwec




                                      www.bennettjones.com
  WSLega1\072988\00001\11859969v1
         Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 3 of 15
May 13, 2015
Page Two



Dear Sirs:

Re:         Stans Energy Corp. v Kyrgyz Republic
            Notice of Arbitration

We are lawyers for the claimants Stans Energy Corp. and Kutisay Mining LLC. Enclosed is our
clients' notice of arbitration, which is being communicated to you pursuant to the UNCITRAL
Arbitration Rules.

Your truly,



                                LLP

LC/RKA
Enclosure

cc:         Igor Zenkin, Interlex




WSLega1\072988\00001\11859969v1
                                                                                     Ird
       Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 4 of 15




                      NOTICE OF ARBITRATION
                              UNDER
    THE ARBITRATION RULES OF THE UNITED NATIONS COMMISSION ON
                    INTERNATIONAL TRADE LAW,
     THE CONVENTION FOR THE PROTECTION OF INVESTORS' RIGHTS,
        AND THE LAW ON INVESTMENTS IN THE KYRGYZ REPUBLIC




               STANS ENERGY CORP. and KUTISAY MINING LLC

                                  Claimants

                                     v.

                          THE KYRGYZ REPUBLIC

                                 Respondent




May 13, 2015                              BENNETT JONES LLP
                                          3400 One First Canadian Place
                                          P.O. Box 130
                                          Toronto, ON
                                          M5X 1A4
                                          CANADA

                                          Counsel for the Claimants,
                                          Stans Energy Corp. and
                                          Kutisay Mining LLC
      Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 5 of 15

                            TABLE OF CONTENTS
                                                                        Page

A.   INTRODUCTION                                                          1
B.   DEMAND THAT THE DISPUTE BE REFERRED TO ARBITRATION                    1
C.   NAMES AND ADDRESSES OF THE PARTIES                                    1
D.   REFERENCE TO ARBITRATION CLAUSES INVOKED                              2
E.   REFERENCE TO RELEVANT RELATIONSHIP                                    3
F.   GENERAL NATURE OF THE CLAIM                                           3
     1.   The Parties                                                      3
     2.   The Unlawful Expropriation                                       4
     3.   The Moscow Convention                                            5
     4.   The Kyrgyz Investment Law                                        6
     5.   The Value of the Claim                                           7
G.   RELIEF SOUGHT AND DAMAGES CLAIMED                                     8
H.   NUMBER OF ARBITRATORS,LANGUAGE,PLACE OF ARBITRATION
     AND APPOINTING AUTHORITY                                              8
I.   STATEMENT OF CLAIM                                                    9
         Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 6 of 15



A.     INTRODUCTION


1.     In accordance with Article 3 of the arbitration rules of the United Nations Commission on

International Trade Law of 1976 (the UNCITRAL Arbitration Rules), the Conventionfor the

Protection ofInvestors' Rights, signed in Moscow on March 28, 1997,(the Moscow

Convention), and the Law of the Kyrgyz Republic "On Investments in the Kyrgyz Republic"

(the Kyrgyz Investment Law), dated March 27, 2003, Stans Energy Corp.(Stans) and Kutisay

Mining LLC (Kutisay LLC)(collectively, the Claimants) hereby initiate recourse to arbitration

against the Kyrgyz Republic (the Republic) with this Notice of Arbitration under the

UNCITRAL Arbitration Rules (the Notice of Arbitration).


B.     DEMAND THAT THE DISPUTE BE REFERRED TO ARBITRATION


2,     In accordance with Article 3(a) ofthe UNCITRAL Arbitration Rules, the Claimants

hereby demand that this dispute between the Claimants and the Republic be referred to

arbitration under the UNCITRAL Arbitration Rules.


C.     NAMES AND ADDRESSES OF THE PARTIES


3.     Claimant:             Stans Energy Corp.
                             8 King Street East — Suite 205
                             Toronto, Ontario
                             M5C 1B5
                             CANADA

4.     Claimant:             Kutisay Mining LLC
                             42 A Alchunbaeva Street
                             Bishkek 720064
                             Kyrgyz Republic
         Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 7 of 15
                                               2


5.     Respondent:           Kyrgyz Republic
                             Ministry of Justice
                             32 M. Gandi St
                             720010 Bishkek
                             Kyrgyz Republic

                             Ministry of Foreign Affairs
                             57 Erkindik Boulevard
                             720040 Bishkek
                             Kyrgyz Republic

                             Ministry ofInternal Affairs
                             469 Frunze St.
                             720040 Bishkek
                             Kyrgyz Republic

                             Embassy to the United States of America and Canada
                             2360 Massachusetts Ave, NW
                             Washington, DC 20008
                             United States of America


D.     REFERENCE TO ARBITRATION CLAUSES INVOKED


6.     The Claimants invoke Article 11 of the Moscow Convention, which sets out provisions

concerning the resolution of investment disputes by arbitration between an "investor" and a

"recipient country", as those terms are defined in the Moscow Convention.


7.     The Claimants invoke Article 18 of the Kyrgyz Investment Law, which sets out

provisions concerning the resolution of investment disputes by arbitration between a "foreign

investor" and an "authorized state body", as those terms are defined in the Kyrgyz Investment

Law.


8.     Both Article 11 ofthe Moscow Convention and Article 18 of the Kyrgyz Investment Law

contain the Republic's consent to the resolution ofthis dispute between the Claimants and the

Republic by arbitration under the UNCITRAL Arbitration Rules.
         Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 8 of 15
                                                3


E.     REFERENCE TO RELEVANT RELATIONSHIP


9.     This dispute relates to the Claimants' investments in the Republic, and the damages that

the Claimants have suffered as a result ofthe Republic's unlawful violation of its obligations and

the Claimants' rights under the Moscow Convention and the Kyrgyz Investment Law.


F.     GENERAL NATURE OF THE CLAIM

       1.      The Parties

10.    The Republic is a sovereign nation located in central Asia that declared its independence

in 1991. It is a former republic ofthe USSR.


11.    Stans is a publically-traded company incorporated under the laws of the Ontario, with its

head office located in Toronto.


12.    Stans carries on business developing properties containing rare-earth elements, uranium,

and associated metals. The company seeks to acquire and develop proven resource properties in

areas of the former USSR, and its primary assets consist of exploration rights and property,

exploration, and mining licences in the Republic.


13.     Stans directly and wholly owns Stans Energy KG LLC (Stans KG), a limited liability

company registered under the laws ofthe Republic.


14.     Stans KG directly and wholly owns Kutisay LLC, a limited liability company registered

under the laws of the Republic.
         Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 9 of 15
                                               4


       2.     The Unlawful Expropriation


15.    In December 2009, Kutisay Mining JSC (Kutisay JSC), a company wholly owned by the

Republic, was granted a licence for the Kutessay II mining deposit in the Republic (the Kutessay

Mine) by the Republic's State Agency for Geology and Mineral Resources(SAGMR).


16.    On December 29, 2009, Stans KG purchased all of the shares of Kutisay JSC at a public

auction. In January 2010, Kutisay JSC was reorganized into Kutisay LLC.


17.    On September 20, 2010, SAGMR reissued the licence to Kutisay LLC, and the Claimants

continued to invest in the development of the Kutessay Mine.


18.    On June 26, 2012, the Committee of Development of Economic Industries of the

Parliament of the Republic passed a resolution obligating SAGMR to cancel the licence

agreement with Kutisay LLC in respect of Kutessay Mine.


19.    In April 2013, the General Prosecutor's Office (the GPO)filed an application with

SAGMR for the invalidation of the Minutes, dated December 21, 2009, of direct negotiations

between SAGMR and Kutisay JSC (the Minutes), effectively challenging the validity of the

auction for Kutisay JSC's shares.


20.    SAGMR refused to allow work to go on at the Kutessay Mine, permit ecological expert

examinations or re-execute the underlying license agreement for the Kutessay Mine.


21.    On April 15, 2013, the GPO obtained an injunction barring Kutisay LLC from taking any

steps with respect to the Kutessay Mine.
        Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 10 of 15
                                     5


22.    On July 30, 2014, the Bishkek City Court upheld the GPO's application to annul the

Minutes. In November 2014, SAGMR revoked Kutisay LLC's licence for the Kutessay Mine.


       3.     The Moscow Convention


23.    Through the expropriatory, unlawful, and discriminatory acts of its officials and agencies,

the Republic has expressly violated its obligations as a party to the Moscow Convention and

caused substantial loss and damage to the Claimants.


24.    In particular, the Republic's conduct constitutes a clear violation of its obligations, and

the Claimants' rights, under Article 9 of the Moscow Convention, which states:


              Investments shall not be liable to nationalisation and may not be
              subjected to requisition except in exclusive cases (natural
              calamities, incidents, epidemic, epizootic and other circumstances
              of extreme character) stipulated by the national legislation of the
              Parties when such measures are taken in public interests stipulated
              by the Basic Law (Constitution) of the recipient country.
              Nationalisation or requisition may not be implemented without
              paying the investor the adequate compensation.

               Decisions on nationalisation or requisition of investments shall be
               taken according to the procedure established by the national
               legislation ofthe recipient country.

               Decisions of state bodies on nationalisation or requisition of
               investments may be appealed against according to the procedure
               established by the national legislation of the recipient country.

               The investor shall have the right for reimbursement of the damage
               caused to him by decisions and actions (omissions) of state bodies
               or officials contradicting legislation of the recipient country and
               norms of international law.


25.    Under the Moscow Convention, the Claimants are "investors"(defined as "the state, legal

or physical person investing their own, borrowed or attracted resources in the form of
        Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 11 of 15
                                     6


investments") and the Republic is a "recipient country"(defined as "the state in whose territory

is located the object of investment"),


26,    Accordingly, pursuant to Article 9, the Republic's expropriation (or "nationalization" or

"requisition") of the Claimants' rights with respect to the Kutessay Mine may not be

implemented without paying the Claimants "adequate compensation".


       4.      The Kyrgyz Investment Law

27.    The expropriatory, unlawful, and discriminatory acts ofthe Republic's officials and

agencies also constitute an express violation of the Republic's obligations, and the Claimants'

rights, under the Republic's domestic investment law.


28.    In particular, Article 6(1) of the Kyrgyz Investment Law states:


               Investments are not subject to expropriation (nationalization,
               requisition, or other equivalent measures, including actions or
               inactions by the authorized state bodies of the Kyrgyz Republic
               which have resulted in forced confiscation of investors' funds, or
               in loss of opportunity to make use of the investments' results),
               except in instances as provided for by the legislation of the Kyrgyz
               Republic when such expropriation is in the public interests, is
               carried out on a non-discriminatory basis that is pursuant to proper
               legal procedure, and with the payment of timely, appropriate and
               actual compensation of damages, including lost gains.


29.     The Claimants are "investors", as that term is defined in Article 1 of the Kyrgyz

Investment Law:"'Investor' means a party to investment activity providing its own, borrowed or

attracted funds in the form of direct investment."


30.     Accordingly, pursuant to Article 6(1), the Republic's expropriation (or "nationalization"

or "requisition") of the Claimants' rights with respect to the Kutessay Mine may not be
           Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 12 of 15
                                                  7


implemented without "the payment of timely, appropriate and actual compensation of damages,

including lost gains".


31.       The meaning of"timely, appropriate and actual compensation of damages" under the

Kyrgyz Investment Law is reflected in Articles 6(2) and 6(3):


                 The amount of the compensation shall be equivalent to a fair
                 market price of the expropriated investment or part thereof,
                 including lost gains, determined as at the date of the expropriation
                 decision. The fair market price must not reflect any change in the
                 value of investment caused by advance knowledge of the
                 expropriation.

                 The compensation must be actual and shall be payable in a freely
                 convertible currency within the term agreed on by the parties. The
                 compensation shall include interest calculated in U.S. dollars at the
                 London Interbank Offered Rate [LIBOR] for the term for which
                 the compensation is charged. If such term is more than one year, a
                 twelve-month LIBOR shall be used.


          5.     The Value of the Claim

32.       In October 2013, the Claimants commenced arbitration proceedings against the Republic

by filing a statement of claim with the Moscow Chamber of Commerce and Industry's

Arbitration Court(the MCCI Arbitration Court).


33.       On June 30, 2014, the arbitral tribunal appointed pursuant to the MCCI Arbitration

Court's rules (the Arbitral Tribunal)issued an arbitral award in the Claimants' favour in the

amount of US$118,206,058.04 (the MCCI Award).


34.       On April 29, 2015, the Moscow Arbitrazh Court set aside the MCCI Award on

procedural grounds. The Moscow Arbitrazh Court did not set aside the MCCI Award on its

merits.
        Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 13 of 15
                                                8


35.    The value of this claim is estimated to be in excess of US$118 million.


G.     RELIEF SOUGHT AND DAMAGES CLAIMED


36.    The Claimants have incurred significant damages as a result of the Kyrgyz Republic's

violation of its obligations under the Moscow Convention and the Kyrgyz Investment Law.


37.    The Claimants seek the following relief:


       a.     damages in an amount to be proven in the arbitration proceedings, currently

              estimated to be in excess of USD $118 million;


       b.     the full costs associated with any arbitration proceedings, including all

              professional and legal fees and disbursements, as well as the fees and

              disbursements of the arbitral tribunal and any administering institution;


       c,     pre-award and post-award interest at a rate to be fixed by an arbitral tribunal;


       d.     payment of a sum of compensation equal to any tax consequences ofthe award, in

              order to maintain the award's integrity; and


       e.     such further relief as an arbitral tribunal may deem just and appropriate.


H.     NUMBER OF ARBITRATORS,LANGUAGE,PLACE OF ARBITRATION AND
       APPOINTING AUTHORITY

38.    The Claimants propose that there be three arbitrators in accordance with Article 9 ofthe

UNCITRAL Arbitration Rules, that the arbitration take place in Toronto, Ontario, and that the

arbitration be conducted in the English language.
        Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 14 of 15
                                                 9


39.    In accordance with Articles 3(4)(c) and 9 of the UNCITRAL Arbitration Rules, the

Claimants appoint the Honourable Colin L. Campbell, QC,a national of Canada, to serve as

arbitrator in this arbitration. Mr. Campbell has confirmed that he is and shall remain impartial

and independent of the parties during this arbitration,


40.    The Claimants propose that the International Centre for Dispute Resolution Canada be

designated as the appointing authority in accordance with Article 6 ofthe UNCITRAL

Arbitration Rules,

I.     STATEMENT OF CLAIM

41.    The statement of claim will be communicated by the Claimants to the Republic and to

each of the arbitrators at a future point in time as directed by the arbitral tribunal in accordance

with Article 20 of the UNCITRAL Arbitration Rules.
        Case 1:20-cv-01795-ABJ Document 1-8 Filed 07/01/20 Page 15 of 15
                                         10



May 13, 2015                                  BENNETT JONES LLP




                                              3400 One First Canadian Place
                                              P.O. Box 130
                                              Toronto, Ontario
                                              M5X 1A4
                                              CANADA

                                              Telephone:   (416)863-1200
                                              Facsimile:   (416)863-1716

                                              Counsel for the Claimants,
                                              Stans Energy Corp. and
                                              Kutisay Mining LLC

SERVED ON:

Kyrgyz Republic                   Attention: Andrei Yakovlev
Ministry of Justice               King & Wood Mallesons
32 M. Gandi St                    10 Queen Street Place
720010 Bishkek                    London
Kyrgyz Republic                   EC4R 1BE
                                  United Kingdom
Ministry of Foreign Affairs
57 Erkindik Boulevard             Attention: Anvar Askarov
720040 Bishkek
Kyrgyz Republic                   Satarov, Askarov & Partners
                                  Manas Avenue 1010
Ministry ofInternal Affairs       Office 608
469 Frunze Str.                   Bishkek
720040 Bishkek                    Kyrgyz Republic
Kyrgyz Republic
                                  Attention: R. Aaron Rubinoff and John Siwec
Embassy to the United States of
America and Canada                Perley-Robertson, Hill & McDougall LLP/s.r.l.
2360 Massachusetts Ave, NW        Constitution Square
Washington, DC 20008              1400-340 Albert Street
United States of America          Ottawa, Ontario
                                  K1R OAS
